ORDER
The Disciplinary Review Board having filed a report with the Court recommending that RICHARD J. WEBER of NEPTUNE, who was admitted to the bar of this State in 1970, be publicly reprimanded for violation of RPC 1.4(b) (failure to provide client information enough to make informed decisions) and RPC 8.4(e) (misrepresentations), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RICHARD J. WEBER is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.